COWART, Judge.
There was substantial competent evidence to support the trial court’s finding that appellant took a certain speaker from the ceiling of a community correctional facility and converted it to his own use. Whether or not it violated a regulation of the correctional facility, this action constituted a theft and breached the condition of probation that required appellant not to violate any law. The order revoking appellant’s probation is
AFFIRMED.
FRANK D. UPCHURCH, Jr., and SHARP, JJ., concur.